Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1, 2, 7, 11, 14, 17, 32, 42, 43, 46-48 and 52-56 are pending in this application.  Claims 3-6, 8-10, 12, 13, 15, 16, 18-31, 33-41, 44, 45 and 49-51 have been cancelled. Claims 54-56 are new. This action is in response to the applicants’ filing of a Request for Continued Examination on March 3, 2022.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Election/Restrictions
Claims 1, 2, 7, 11, 14, 17, 32, 42, 43, and 52-55 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 46-48 and 56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Examiner apologizes for any confusion regarding the previous deletion of claims 47 and 48. These claims have been rejoined and are being fully examined on the merits.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 14, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement of Reasons for Allowance

	Claims 1, 2, 7, 11, 14, 17, 32, 42, 43, 46-48 and 52-56 are allowed.
Claims 1, 2, 7, 11, 14, 17, 32, 42, 43, 46-48 and 52-56 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula I and its methods of use.
Conclusion
	Claims 1, 2, 7, 11, 14, 17, 32, 42, 43, 46-48 and 52-56 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699